MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as                         May 27 2015, 9:05 am
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT
      Jennifer Irons
      Cedar Lake, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Shellie S. Gryniewicz f/k/a                              May 27, 2015
      Shellie S. Shih,                                         Court of Appeals Case No.
                                                               45A03-1412-DR-437
      Appellant,
                                                               Appeal from the Lake Circuit Court
              v.                                               The Honorable George C. Paras,
                                                               Judge
                                                               Trial Court Cause No. 45C01-0708-
      Daniel Shih,                                             DR-652
      Appellee,




      Bradford, Judge.



                                            Case Summary
[1]   Appellant Shellie S. Gryniewicz, formerly known as Shellie S. Shih, (“Mother”)

      and Appellee Daniel Shih (“Father”) divorced in 2008. They are the parents of

      a minor child (the “Child”). In December of 2013, both Mother and Father


      Court of Appeals of Indiana | Memorandum Decision 45A03-1412-DR-437 | May 27, 2015          Page 1 of 19
      filed petitions relating to Father’s child support obligation and his ability to

      exercise parenting time with the Child. During an evidentiary hearing, which

      was conducted in summary fashion, the trial court heard argument relating to

      Mother’s apparent reluctance to allow Father to exercise parenting time with

      the Child. The trial court also heard argument relating to Mother’s and

      Father’s respective economic situations. The trial court issued an order on

      November 17, 2014, setting Father’s child support obligation at $109.00 per

      week and ordering Mother to pay certain fees, including Guardian Ad Litem

      (“GAL”) fees and a portion of Father’s attorney’s fees.


[2]   On appeal, Mother contends that the trial court erred in setting Father’s child

      support obligation at $109.00 per week and in ordering her to pay the GAL’s

      fees. Mother also contends that the trial court abused its discretion in ordering

      her to pay a portion of Father’s attorney’s fees. Finding no clear error or abuse

      of discretion by the trial court, we affirm.



                            Facts and Procedural History
[3]   The Child was born on April 3, 2005. On or about September 22, 2008, Mother

      and Father (collectively, “the parties”) divorced. According to the terms of the

      parties’ divorce decree, the parties had joint legal custody of the Child with

      Mother having primary physical and Father having visitation in accordance

      with the Indiana Parenting Time Guidelines.




      Court of Appeals of Indiana | Memorandum Decision 45A03-1412-DR-437 | May 27, 2015   Page 2 of 19
[4]   On December 10, 2013, Mother filed a verified petition to modify Father’s child

      support obligation and Father’s allocated visitation with the Child. Mother

      additionally sought a reallocation of certain expenses. Mother also filed a

      verified petition requesting that a GAL be appointed to represent the Child’s

      interests.


[5]   Also on December 10, 2013, Father filed an application for a temporary

      restraining order and injunction, requesting relief from Mother’s alleged

      attempts to interfere with his parenting time rights. On December 16, 2013, the

      trial court granted Father’s application for a temporary restraining order. The

      trial court also set forth certain “phase-in” visitation rights for Father.

      Appellant’s App. p. 36. Father subsequently alleged that Mother refused to

      allow parenting time pursuant to the court’s order and filed a petition to compel

      Mother’s compliance with the parenting time ordered by the court. On June

      16, 2014, Mother filed a request that the trial court conduct an evidentiary

      hearing on her December 10, 2013 petition.


[6]   On July 10, 2014, the trial court issued an order stating that Mother was

      “ordered and compelled to immediately comply with and provide Father with

      all of his court ordered parenting time.” Appellant’s App. p. 46. The trial court

      also appointed a GAL. The trial court ordered Mother to pay the GAL’s fees

      and expenses, which would be subject to potential reallocation by the trial

      court.




      Court of Appeals of Indiana | Memorandum Decision 45A03-1412-DR-437 | May 27, 2015   Page 3 of 19
[7]   On October 2, 2014, the parties entered into an agreed order which covered

      some of the parties’ contested issues. In this agreed order, the parties agreed

      that “the Parenting Time Guidelines, including overnights for Father, are not

      currently appropriate due to the current situation with the minor child, but they

      agree to the appointment of a Parenting Time Coordinator.” Appellant’s App.

      p. 55. The agreed order also indicated that Dr. Marguerite Rebesco shall act as

      a mental health consultant to the Parenting Time Coordinator, Dr. Rebesco

      shall not be involved as a therapist for either party or the Child, and that the

      parties shall equally divide all of Dr. Rebesco’s fees and expenses relating to her

      attendance and participation at the hearing on October 2, 2014, her retainer,

      and any future services. The agreed order also appointed a Parenting Time

      Coordinator and indicated that the parties shall fully comply with the

      recommendations of the Parenting Time Coordinator. Pursuant to the terms of

      the agreed order, Dr. Rebesco and the Parenting Time Coordinator were

      granted the authority to consult with the Child’s psychiatrist for the purpose of

      creating a unified treatment plan.


[8]   On October 28, 2014, the trial court conducted an evidentiary hearing on the

      remaining contested issues. The parties agreed that the hearing would be

      conducted in summary fashion. During the evidentiary hearing, the parties

      presented evidence and argument relating to Father’s child support obligation,

      Father’s visitation with the Child, payment of the GAL’s fees, and payment of

      the parties’ attorneys’ fees. Father’s attorney also argued that the case had been

      drawn out because of Mother’s hesitance to comply with the recommendations


      Court of Appeals of Indiana | Memorandum Decision 45A03-1412-DR-437 | May 27, 2015   Page 4 of 19
       of the various therapists who recommended that Father gradually be awarded

       visitation with the Child. For Mother’s part, Mother’s attorney argued that

       Mother was willing to allow Father to exercise parenting time so long as the

       parenting time did not include overnight visits, which Mother did not believe

       were appropriate at the time.


[9]    On November 17, 2014, the trial court issued an order setting Father’s child

       support obligation at $109 per week. In reaching this obligation, the trial court

       imputed full-time income to Mother and awarded Father credit for 103

       overnight visits per year. The trial court denied Mother’s request for the cost of

       after-school daycare, denied Father’s request to reduce the total basic child

       support obligation by 31% due to Mother’s living arrangements, ordered that

       Mother shall be responsible for payment of all sums due to the GAL, denied

       Mother’s request that Father be ordered to pay her attorney’s fees, and ordered

       Mother to pay a portion of Father’s attorney’s fees. Mother now appeals.



                                 Discussion and Decision
                                           I. Child Support
[10]   Mother appeals the trial court’s order modifying Father’s child support

       obligation. On appeal, Mother contends that the trial court’s child support

       determination is erroneous for two reasons: (1) the trial court erroneously

       granted Father credit for 103 nights of overnight visitation when the parties’

       agreed order specifies that Father does not currently have any overnight


       Court of Appeals of Indiana | Memorandum Decision 45A03-1412-DR-437 | May 27, 2015   Page 5 of 19
       visitation with the Child; and (2) the trial court erroneously imputed income to

       Mother.


                                       A. Standard of Review
[11]            Child support calculations are made utilizing the income shares model
                set forth in the Indiana Child Support Guidelines. See McGill v. McGill,
                801 N.E.2d 1249, 1251 (Ind. Ct. App. 2004). The Guidelines
                apportion the cost of supporting children between the parents
                according to their means, on the premise that children should receive
                the same portion of parental income after a dissolution that they would
                have received if the family had remained intact. See id.


       Sandlin v. Sandlin, 972 N.E.2d 371, 374-75 (Ind. Ct. App. 2012).

[12]            On review, “[a] trial court’s calculation of child support is
                presumptively valid.” Young v. Young, 891 N.E.2d 1045, 1047
                (Ind.2008) (citing Kondamuri v. Kondamuri, 852 N.E.2d 939, 949 (Ind.
                Ct. App. 2006)). “[R]eversal of a trial court’s child support order
                deviating from the appropriate guideline amount is merited only where
                the trial court’s determination is clearly against the logic and effect of
                the facts and circumstances before the trial court.” Kinsey v. Kinsey,
                640 N.E.2d 42, 43 (Ind. 1994) (citing Humphrey v. Woods, 583 N.E.2d
                133, 134 (Ind. 1991)). Upon the review of a modification order, “only
                evidence and reasonable inferences favorable to the judgment are
                considered.” Kinsey, 640 N.E.2d at 44 (string citation omitted). The
                order will only be set aside if clearly erroneous. Id.


       Bogner v. Bogner, --- N.E.3d ----, 2015 WL 1944252 at *4 (Ind. Apr. 28, 2015).


                                                B. Analysis
[13]   Initially, we note that where, as here, a hearing is conducted in summary

       fashion, formal rules of evidence are not observed. Id. at ----, 2015 WL 1944252

       at *5.

       Court of Appeals of Indiana | Memorandum Decision 45A03-1412-DR-437 | May 27, 2015   Page 6 of 19
               Summary proceedings function to efficiently resolve disputes by
               allowing parties and the court to forego the use of formal rules of
               procedure and evidence and instead allow the court to base its findings
               and conclusions upon the arguments of counsel and limited evidence.
               Summary proceedings commonly take place when parties are not
               disputing essential facts, but rather the legal outcome compelled by
               those facts. This Court has recognized that
                       [W]hile summary proceedings—when properly agreed
                       to—can be beneficial in deciding matters of custody and
                       parenting time to minimize the negative impact on the
                       children, such summary proceedings may be less
                       appropriate where the parties are vigorously contesting every
                       facet of the process and appear incapable of approaching
                       these decisions in a civil or cooperative manner.
               Wilson v. Myers, 997 N.E.2d 338, 342 (Ind. 2013) (emphasis added).


       Id.

[14]   With respect to the Indiana Child Support Guidelines, the Indiana Supreme

       Court has reiterated the following:

               The Indiana Child Support Guidelines serve three objectives: 1)
               establish an appropriate level of support for children, based on each
               parent’s ability to contribute to that support; 2) increase consistency in
               support levels for those in similar circumstances; and 3) improve
               efficiency by encouraging settlements and giving both the court and
               the parties guidelines for setting awards. Ind. Child Supp. G. 1. To
               reach these goals, child support is calculated under the Guidelines “as
               the share of each parent’s income estimated to have been spent on the
               child if the parents and child were living in an intact household.” Id.
               However, the support award under the Guidelines is not binding upon
               the parties or the court. Rather, “[i]f the court concludes from the
               evidence in a particular case that the amount of the award reached
               through application of the guidelines would be unjust, the court shall
               enter a written finding articulating the factual circumstances
               supporting that conclusion.” Ind. Child Supp. G. Supp. R. 3.
               However, the findings required “need not be as formal as Findings of
               Fact and Conclusions of Law; the finding need only articulate the
       Court of Appeals of Indiana | Memorandum Decision 45A03-1412-DR-437 | May 27, 2015   Page 7 of 19
               judge’s reasoning.” Ind. Child Supp. G. 1 Cmt. Furthermore, the
               “Guidelines are not immutable, black letter law,” but provide “room
               for flexibility.” Id.; See also Garrod v. Garrod, 655 N.E.2d 336, 338 (Ind.
               1995).


       Id. --- N.E.2d at ----, 2015 WL 1944252, at *4.


                                         1. Parenting Time Credit

[15]   “Indiana Child Support Guideline 3(G)(4) provides that trial courts ‘may grant

       the noncustodial parent a credit toward his or her weekly child support

       obligation … based upon the calculation from a Parenting Time Credit

       Worksheet.’” Young, 891 N.E.2d at 1047 (ellipses in original). “Under Child

       Support Guideline 6, a non-custodial parent is afforded ‘credit’ to his or her

       child support obligation for hosting his or her children overnight.” Sandlin, 972

       N.E.2d at 377. “The credit is based upon the number of overnights a child or

       children spends with the non-custodial parent.” Id. (citing Grant v. Hager, 868

       N.E.2d 801, 802 (Ind. 2007)).


[16]   In determining what constitutes an overnight visit for the purpose of awarding

       the non-custodial parent credit, the Indiana Supreme Court has stated the

       following:

               The Child Support Guidelines contain a formula for calculating
               parenting time credit based upon the total number of “overnights” per
               year that the noncustodial parent spends with the children. Child
               Supp. G. 6 Table PT. In explaining the term “overnight,” the
               commentary to the guidelines provides that
                       [a]n overnight will not always translate into a twenty-four
                       hour block of time with all of the attendant costs and
                       responsibilities. It should include, however, the costs of

       Court of Appeals of Indiana | Memorandum Decision 45A03-1412-DR-437 | May 27, 2015   Page 8 of 19
                feeding and transporting the child, attending to school
                work and the like. Merely providing a child with a place
                to sleep in order to obtain a credit is prohibited.
        Child Supp. G. 6 cmt.
        We take the gist of this comment to be that not all visits in which a
        child stays overnight may qualify for the parenting time credit. Still,
        neither this comment nor any other portion of the guidelines suggests
        that a visit may qualify as an overnight if the child does not physically
        stay overnight with the noncustodial parent. If the able and careful
        drafters of the guidelines had intended for non-overnight visits in
        which the noncustodial parent provides the children with
        transportation from school and to and from their activities, feeds them,
        and does homework with them to qualify for parenting time credit, the
        guidelines could have easily included those visits in the formula.
        The rationale behind the parenting time credit is that overnight visits
        with the noncustodial parent may alter some of the financial burden of
        the custodial and noncustodial parents in caring for the children.
        Because calculating the amount of financial burden alleviated by an
        overnight visit is difficult, the guidelines provide a standardized
        parenting time credit formula. Credit is not provided for evening visits
        because watching the children during study hours typically does little
        to displace the relative parental burdens. Accordingly, the number of
        visits a noncustodial parent receives parenting time credit for cannot
        exceed the number of visits in which the children physically stay
        overnight with the parent.
        On the other hand, if after calculating the noncustodial parent’s child
        support obligation the court concludes that in a particular case
        application of the guideline amount would be unreasonable, unjust, or
        inappropriate, the court may deviate from that amount by entering a
        written finding articulating the factual circumstances supporting that
        conclusion. Ind. Child Support Rule 3. Noncustodial parents may be
        entitled to a deviation for non-overnight visits if the facts and
        circumstances of the case warrant it. Such facts might include, for
        example, the need to leave work early every day in order to pick the
        children up from school.


Young, 891 N.E.2d at 1048.


Court of Appeals of Indiana | Memorandum Decision 45A03-1412-DR-437 | May 27, 2015   Page 9 of 19
[17]   In setting Father’s child support obligation, the trial court awarded Father credit

       for 103 overnight visits. Mother challenges the 103-night credit, claiming that

       pursuant to the Indiana Supreme Court’s opinion in Young, Father should not

       have been granted credit for any overnight visits. In support, Mother points to

       the parties’ agreed order in which they agreed that “the Parenting Time

       Guidelines, including overnights for Father, [were] not currently appropriate

       due to the current situation with the [Child].” Appellant’s App. p. 55.

       Accordingly, Mother argues that because Father is not currently exercising any

       overnight visits with the Child, the trial court erred in granting him credit for

       such visits.


[18]   However, Mother fails to recognize the second part of the Indiana Supreme

       Court’s opinion in Young which provides that, under the circumstances of a

       particular case, a noncustodial parent may be entitled to a deviation of his or

       her child support obligation for non-overnight visits. Young, 891 N.E.2d at

       1048. Upon review, we conclude that the trial court could reasonably

       determine that, under the facts presented in the instant matter, it was

       appropriate to determine that Father was entitled to such a deviation when

       determining Father’s child support obligation. The record suggests that Father

       has repeatedly sought and attempted to exercise overnight visitation with the

       Child. These efforts have been consistently opposed by Mother. Further,

       although the parties agree that overnight visits are currently inappropriate due

       to the Child’s mental condition, numerous therapists, including Dr. Rebesco,

       have opined that Father should have visitation with the Child and that the


       Court of Appeals of Indiana | Memorandum Decision 45A03-1412-DR-437 | May 27, 2015   Page 10 of 19
       parties should work toward potential future overnight visits between Father and

       the Child.


[19]   The Indiana Supreme Court has further acknowledged that “[f]lexible standards

       allow trial courts to ‘fashion child support orders that are tailored to the

       circumstances of the particular case.’” Bogner, --- N.E.3d ----, 2015 WL 1944252

       at *10 (quoting Johnson v. Johnson, 999 N.E.2d 56, 60 (Ind. 2013)). As such, in

       light of this acknowledgment; the Supreme Court’s statement that the Child

       Support Guidelines are not immutable, black letter law, but rather provide

       room for flexibility; and its holding that under certain circumstances, a

       noncustodial parent may be entitled to a deviation of his or her child support,

       we conclude that the trial court did not commit clear error in finding that the

       circumstances of the instant matter justified a deviation from the norm.


                                   2. Imputation of Income to Mother

[20]           Trial courts may impute income to a parent for purposes of calculating
               child support upon determining that he or she is voluntarily
               unemployed or underemployed. Matter of Paternity of Buehler, 576
               N.E.2d 1354, 1355-56 (Ind. Ct. App. 1991). The Child Support
               Guidelines permit imputation to discourage parents—both the payor-
               non-custodial parent and the recipient-custodial parent—from
               avoiding significant child support obligations by becoming
               unemployed or taking a lower paying job. See id. But the Guidelines
               do not require or encourage parents to make career decisions based
               strictly upon the size of potential paychecks, nor do the Guidelines
               require that parents work to their full economic potential. Id. “It is
               not our function ... to approve or disapprove of the lifestyle of [parents]
               or their career choices and the means by which they choose to
               discharge their obligations in general.” Id. “To determine whether
               potential income should be imputed, the trial court should review the
               obligor’s work history, occupational qualifications, prevailing job

       Court of Appeals of Indiana | Memorandum Decision 45A03-1412-DR-437 | May 27, 2015   Page 11 of 19
               opportunities, and earning levels in the community.” Homsher v.
               Homsher, 678 N.E.2d 1159, 1164 (Ind. Ct. App. 1997).


       Sandlin, 972 N.E.2d at 375.


[21]   During the evidentiary hearing, Mother’s counsel acknowledged that Mother

       and the Child live with Mother’s parents. Mother’s counsel also acknowledged

       that the trial court could impute income to Mother if it found that it was

       necessary for “some sort of deviation” from the Child Support Guidelines due

       to her complete lack of housing costs. Tr. p. 35. In addition, Father’s counsel

       presented argument that because Mother only works thirty hours per week as a

       nurse at Community Hospital in Munster, Mother is not considered a full-time

       employee under the hospital’s standards. Father’s counsel also argued before

       the trial court that Father, who works in the business office at the hospital, was

       aware of job listings for full-time positions for nurses in the same department of

       the hospital in which Mother currently works. These job listings included both

       day and night shifts and would give Mother the opportunity to qualify as a full-

       time employee by working forty, as opposed to thirty, hours per week.


[22]   Again, due to the fact that the parties agreed to proceed during the evidentiary

       hearing in summary fashion, the trial court could base its findings and

       conclusions on counsel’s arguments. See Bogner, --- N.E.3d at ----, 2015 WL

       1944252 at *5. In addition, it is reasonable to infer that the trial court denied

       Father’s request for a 31% adjustment in relation to Mother’s living

       arrangement because it applied such an adjustment by imputing income to

       Mother. It is also reasonable to infer that Mother’s income would increase if

       Court of Appeals of Indiana | Memorandum Decision 45A03-1412-DR-437 | May 27, 2015   Page 12 of 19
       she were to apply for and accept one of the available full-time, night-shift

       positions at the hospital. Accordingly, we cannot say that the trial court

       committed clear error in imputing income to Mother.


[23]   In light of our determination that the trial court did not commit clear error in

       either awarding Father credit for overnight visits or imputing income to

       Mother, we conclude that the trial court did not err in determining Father’s

       child support obligation.


                              II. Payment of the GAL’s Fees
[24]   Mother also contends that the trial court erred in ordering her to pay all of the

       GAL’s fees. Specifically, Mother argues that Father should have been ordered

       to pay a portion of the fees because he makes more money than Mother, and

       also because he, like Mother, was responsible for generating some of the fees

       because he communicated with the GAL on numerous occasions.


[25]   It is important to note that Mother, not Father, requested that a GAL be

       appointed. Mother’s request appears to have come after numerous therapists

       and/or service provides recommended that Father be given the opportunity to

       exercise parenting time with the Child. The record demonstrates that prior to

       the appointment of the GAL, at least nine different mental health providers met

       with the family. Mother shared her belief with each of these providers that

       “something … undetermined” must have happened between Father and the

       Child at Father’s home that would make the Child resistant to spending time

       with Father. Tr. p. 14. Upon evaluation, each of the nine mental health

       Court of Appeals of Indiana | Memorandum Decision 45A03-1412-DR-437 | May 27, 2015   Page 13 of 19
       providers found no basis for Mother’s belief. In this vein, Father’s counsel

       argued that

               And, every time it got to that point when the therapist said [Father]
               didn’t do anything; he’s no harm to, to [the Child]. He should have
               parenting time. Let’s start phasing it back in, [Mother] would balk.
               Oh, no. Oh, no; I’m not ready. No, no this isn’t going to work. This
               is not right. Switch to another provider.
               So, our position February 25 was in light of that history this was,
               getting another [GAL], it’s just another bite at the apple for [Mother].
               Why should [Father] advance money to do the same thing over again,
               at his expense that had gone on before with all the other nine pre,
               previous providers.


       Tr. p. 14.1


[26]   Upon appointing the GAL, the trial court ordered Mother to pay all of the

       GAL’s fees. The trial court, however, left open the possibility that some of the

       fees may be reallocated to Father in the future. In subsequently considering

       whether to reallocate some of the GAL’s fees to Father, the trial court heard

       Father’s counsel’s above argument relating to the history of the parties’ case.

       The trial court also heard Father’s counsel’s argument that

               Dr. Rebesco had recommended in July that they start phasing [F]ather
               in with one-on-one time alone. Mother was … unable to agree with
               that. It didn’t happen. The [C]hild was non, not supportive of it.
               There’s we believe the evidence had indicated that the [C]hild is an
               extension of [Mother] and, and is saying, and is parodying what



       1
          Again, in light of the summary nature of the proceedings, the trial court could properly
       consider the arguments of Father’s counsel in reaching its determination. See Bogner, --- N.E.3d
       at ----, 2015 WL 1944252 at *5.

       Court of Appeals of Indiana | Memorandum Decision 45A03-1412-DR-437 | May 27, 2015   Page 14 of 19
               [Mother] says; if [Mother] doesn’t want it to happen, the [C]hild then
               is resistant. That’s our prospective on, on all the data that we’ve
               gotten. And that’s why we think it’s, if, if [Mother] doesn’t support it,
               she certainly doesn’t encourage and foster a relationship and time
               alone with [Father], then the [C]hild therefore, mimics and acts out
               [Mother’s] desires. That’s how we perceive it and that’s what we think
               happens here. And, this happened with all eight, with all eleven
               providers. And, so, but he, he is agreed whatever Dr. Rebesco
               recommends as a mental health consultant to and whatever the
               parenting time coordinator recommends as a phase-in and how to
               handle it, he’ll do it. He just wants to get access to the [C]hild.


       Tr. pp. 41-42.


[27]   Upon review of the record, we are led to believe that although Mother claims

       that she has always agreed that Father should be allowed to exercise parenting

       time with the Child, just not overnight parenting time, one can reasonably infer

       from the record that Mother may not have been as willing as she claimed to

       enable Father to exercise parenting time with the Child. In fact, the trial court

       heard argument that the alleged need for the GAL was due to the fact that

       Mother disagreed with the determination of the numerous other service

       providers that Father should have parenting time with the Child. As such, we

       conclude that despite the fact that Father makes more money than Mother, the

       trial court did not commit clear error in ordering Mother to pay all of the

       GAL’s fees.


                                III. Father’s Attorney’s Fees
[28]   Mother last contends that the trial court erred in ordering Mother to “pay one-

       half of the $20,440.00 balance due on Father’s attorney[’s] fees, in the amount


       Court of Appeals of Indiana | Memorandum Decision 45A03-1412-DR-437 | May 27, 2015   Page 15 of 19
       of $10,220.00.” Appellant’s App. p. 17. Specifically, Mother claims that the

       trial court abused its discretion in ordering her to pay a portion of Father’s

       attorney’s fees because she substantially prevailed before the trial court and,

       accordingly, the action could not be found to be frivolous or vexatious. We

       review a trial court’s decision to award attorney fees and the amount thereof for

       an abuse of discretion. In re B.J.N., 19 N.E.3d 765, 771 (Ind. Ct. App. 2014)

       (citing St. Mary Med. Ctr. v. Baker, 611 N.E.2d 135, 137 (Ind. Ct. App. 1993)).


[29]   Indiana Code section 31-17-4-3 governs awards of attorney fees in the context

       of actions involving parenting time. It reads:

               (a) In any action filed to enforce or modify an order granting or
               denying parenting time rights, a court may award:
                       (1) reasonable attorney’s fees;
                       (2) court costs; and
                       (3) other reasonable expenses of litigation.
               (b) In determining whether to award reasonable attorney’s fees, court
               costs, and other reasonable expenses of litigation, the court may
               consider among other factors:
                       (1) whether the petitioner substantially prevailed and
                       whether the court found that the respondent knowingly or
                       intentionally violated an order granting or denying rights;
                       and
                       (2) whether the respondent substantially prevailed and the
                       court found that the action was frivolous or vexatious.


       Ind. Code Ann. § 31-17-4-3 (emphasis added). Additionally, we have also held

       that “in the context of a parenting time action, that ‘[w]hen making an award of

       attorney’s fees, the trial court must consider the resources of the parties, their


       Court of Appeals of Indiana | Memorandum Decision 45A03-1412-DR-437 | May 27, 2015   Page 16 of 19
       economic condition, the ability of the parties to engage in gainful employment

       and to earn adequate income, and such factors that bear on the reasonableness

       of the award.’” In re B.J.N., 19 N.E.3d at 771 (quoting A.G.R. ex rel. Conflenti v.

       Huff, 815 N.E.2d 120, 127 (Ind. Ct. App. 2004)) (emphasis added in B.J.N.).


[30]   The record indicates that Father earns approximately $74,000.00 per year and

       Mother earns approximately $40,575.00 per year. There record further

       indicates, however, that Mother does not work full-time even though there

       seem to be full-time positions available at the same hospital, in the same

       department, working the same shift as Mother currently works. Mother and the

       Child currently live with Mother’s parents and, as a result, Mother does not

       have any significant monthly housing expenses. For Mother’s part, Mother’s

       counsel acknowledged that Mother does not have any significant monthly

       housing expenses but argued that like Mother, Father also lives with his parents

       and, as a result likewise does not have any significant monthly housing

       expenses. Mother’s counsel also argued that Mother’s economic position is

       such that Mother does not have an excess of funds available after paying all

       necessary bills and expenses. The trial court also heard argument indicating

       that Mother is the driving force behind the continuing nature of the litigation.

       Specifically, Father’s counsel reiterated his above-stated arguments relating to

       the history of the proceedings between the parties and added the following:

               And, the mental health providers, mental health providers have all
               said, let’s go. And, [Mother] keeps saying oh, no, no, no, no, no, no.
               How much more does this man have to put up with? I don’t see where



       Court of Appeals of Indiana | Memorandum Decision 45A03-1412-DR-437 | May 27, 2015   Page 17 of 19
               he should have to bear this burden along with the emotional burden of
               not being able to spend time with his [C]hild.


       Tr. p. 30.


[31]   The trial court received evidence and heard argument relating to both of the

       parties’ financial resources, economic conditions, and their ability to engage in

       gainful full-time employment. The trial court also heard argument suggesting

       that Mother was essentially the driving force behind the ongoing nature of the

       proceedings and that Father sought help from the trial court only after Mother

       made it difficult, if not impossible, for him to engage in parenting time with the

       Child. Again, although Mother claims that she has always agreed that Father

       should be allowed to exercise parenting time with the parties’ Child, the record

       suggests otherwise. In fact, Mother’s seeming disagreement with the

       conclusions of the numerous service providers and her reluctance to allow

       Father to exercise parenting time with the Child appears to have directly

       resulting in Father amassing such a large outstanding balance of attorney’s fees.

       Upon considering all of the specific circumstances relating to the instant matter,

       in their totality, we cannot say that the trial court abused its discretion in

       ordering Mother to pay half of the outstanding balance of Father’s attorney’s

       fees.



                                               Conclusion
[32]   In sum, we conclude that the trial court did not err in determining Father’s

       child support obligation or in ordering Mother to pay all of the GAL’s fees. We

       Court of Appeals of Indiana | Memorandum Decision 45A03-1412-DR-437 | May 27, 2015   Page 18 of 19
       further conclude that the trial court did not abuse its discretion in ordering

       Mother to pay half of the outstanding balance of Father’s attorney’s fees.

       Accordingly, we affirm the judgment of the trial court.


[33]   The judgment of the trial court is affirmed.


       Vaidik, C.J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1412-DR-437 | May 27, 2015   Page 19 of 19